                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Catherine Dahlberg,

                  Plaintiff,                        Case No. 18-cv-2244 (JNE/TNL)

  v.                                                     PROTECTIVE ORDER

  Martti, Inc.,

                  Defendant.



       This matter is before the Court on the parties’ Stipulation for Protective Order. (ECF

No. 31). Based on the stipulation of the parties, and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c), confidential

information shall be disclosed in the designated ways:

       1.     As used in the Protective Order, these terms have the following meanings:

              “Action” shall mean this lawsuit;

              “Attorney(s)” means counsel of record and his or her associated attorneys,
              legal assistants, and staff working on this Action;

              “Confidential” documents are documents designated pursuant to paragraph
              2;

              “Documents” are all materials within the scope of Minnesota Rules of Civil
              Procedure 34; and

              “Written Assurance” means an executed document in the form attached as
              Exhibit A.
       2.     By identifying a document “Confidential” a party may designate any

document, including interrogatory responses, other discovery responses or transcripts, that

it in good faith contends contains proprietary or confidential information.

       3.     All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of the Action and no person receiving such

documents shall, directly or indirectly, transfer, disclose, or communicate in any way the

contents of the documents to any person other than those specified in paragraph 4.

       4.     Access to any Confidential documents or other materials shall be limited to:

              (a)    The Court and its officers;

              (b)    Outside Attorneys and their office associates, legal assistants, and
                     stenographic and clerical employees;

              (c)    Persons shown on the face of the document to have authored or
                     received it;

              (d)    Any person who is a potential fact witness in the litigation
                     provided that such materials were produced by or obtained from
                     such person or their employer;

              (e)    Court reporters retained to transcribe testimony;

              (f)    Outside independent persons (i.e., persons not currently or
                     formerly employed by, consulting with, or otherwise associated
                     with any party) who are retained by a party to provide outside
                     photocopying, graphic production services, litigation support
                     services, or assistance as mock jurors or focus group members or
                     the like;

              (g)    Any expert or consultant retained or consulted by any party or
                     party’s counsel (including testifying experts, investigators,
                     consulting experts, and any other independent consultant), each
                     of whom is independent (i.e., persons not currently or formerly
                     employed by, consulting with, or otherwise associated with any
                     party), and who agrees to be bound by the terms of this Order;
                     and

                                             2
       5.       Each person appropriately designated pursuant to paragraph 4(f) and (g) to

receive Confidential information shall execute a “Written Assurance” in the form attached

as Exhibit A.

       6.       All depositions or portions of depositions taken in this action that contain

confidential information may be designated “Confidential” and thereby obtain the

protections accorded other “Confidential” documents. Confidentiality designations for

depositions shall be made either on the record or by written notice to the other party within

14 days of receipt of the transcript. Unless otherwise agreed, depositions shall be treated

as “Confidential” during the 14-day period following receipt of the transcript. The

deposition of any witness (or any portion of such deposition) that encompasses

Confidential information shall be taken only in the presence of persons who are qualified

to have access to such information.

       7.       Any party who inadvertently fails to identify documents as “Confidential”

shall have 14 days from the discovery of its oversight to correct its failure. Such failure

shall be corrected by providing written notice of the error and substituted copies of the

inadvertently produced documents. Any party receiving such inadvertently unmarked

documents shall make reasonable efforts to retrieve documents distributed to persons not

entitled to receive documents with the corrected designation.

       8.       Any party who inadvertently discloses documents that are privileged or

otherwise immune from discovery shall, promptly upon discovery of such inadvertent

disclosure, so advise the receiving party and request that the documents be returned. The

receiving party shall return such inadvertently produced documents, including all copies,

                                              3
within 14 days of receiving such a written request. The party returning such inadvertently

produced documents may thereafter seek re-production of any such documents pursuant to

applicable law.

       9.     If a party files a document containing confidential information with the

Court, it shall do so in compliance with the Electronic Case Filing Procedures for the

District of Minnesota. Prior to disclosure at trial or a hearing of materials or information

designated “Confidential” the parties may seek further protections against public disclosure

from the Court. This protective order does not authorize the filing of any document under

seal. The sealing of entire pleadings, memoranda of law, exhibits, and the like is

strongly discouraged. No document shall be filed under seal unless such document or

information therein is genuinely confidential and/or there are compelling reasons to

do so. Any party seeking to file a document under seal shall specifically review each

document and the information therein to limit sealing only to the extent necessary. If

a party files a document containing confidential information with the Court, it shall do so

in compliance with the Electronic Case Filing Procedures for the District of Minnesota and

Local Rule 5.6. Any joint motion made pursuant to Local Rule 5.6 before United States

Magistrate Judge Tony N. Leung shall conform to Exhibit B attached hereto. Counsel

shall provide the Court with two courtesy copies of the unredacted documents with

the redacted information highlighted in yellow.

       10.    Any party may request a change in the designation of any information

designated “Confidential.” Any such document shall be treated as designated

“Confidential” until the change is completed. If the requested change in designation is not

                                             4
agreed to within five (5) business days after the request is made, the party seeking the

change may move the Court for appropriate relief, providing notice to the party whose

designation of produced documents as “Confidential” in the action may be affected. The

party asserting that the material is Confidential shall have the burden of proving that the

information in question is within the scope of protection afforded by Minnesota Rules of

Civil Procedure 26.

       11.    Within 60 days of the termination of this action, including any appeals, each

party shall either destroy or return to the opposing party all documents designated by the

opposing party as “Confidential” and all copies of such documents, and shall destroy all

extracts and/or data taken from such documents. Each party shall provide a certification

as to such return or destruction as within the 60-day period. Attorneys shall be entitled to

retain, however, a set of all documents filed with the Court and all correspondence

generated in connection with the action.

       12.    Any party may apply to the Court for a modification of the Protective Order,

and nothing in the Protective Order shall be construed to prevent a party from seeking such

further provisions enhancing or limiting confidentiality as may be appropriate.

       13.    No action taken in accordance with the Protective Order shall be construed

as a waiver of any claim or defense in the action or of any position as to discoverability or

admissibility of evidence.

       14.    The obligations imposed by the Protective Order shall survive the

termination of this action. Within 60 days following the expiration of the last period for

appeal from any order issued in connection with this action, the parties shall remove any

                                             5
materials designated “Confidential” from the office of the Clerk of Court. Following that

60-day period, the Clerk of Court shall destroy all “Confidential” materials.

       15.    Prior Orders. All prior consistent orders remain in full force and effect.

       16.    Remedies. Failure to comply with any provision of this Order or any

other prior consistent Order shall subject the non-complying party, non-complying

counsel and/or the party such counsel represents to any and all appropriate remedies,

sanctions and the like, including without limitation: assessment of costs, fines and

attorneys’ fees and disbursements; waiver of rights to object; exclusion or limitation

of witnesses, testimony, exhibits, and other evidence; striking of pleadings; complete

or partial dismissal with prejudice; entry of partial default judgment; and/or any

other relief that this Court may from time to time deem appropriate.



Dated: March 8, 2019                             s/ Tony N. Leung
                                          Tony N. Leung
                                          United States Magistrate Judge
                                          District of Minnesota

                                          Dahlberg v. Martti, Inc.

                                          Case No. 18-cv-2244 (JNE/TNL)




                                             6
                                        EXHIBIT A

                               WRITTEN ASSURANCE

____________________________ declares that:

       I reside at ____________________________in the city of ________________,

county _______________, state of ________________________;

       I   am     currently    employed      by      ___________________       located     at

___________________and my current job title is __________________________.

       I have read and believe I understand the terms of the Protective Order dated

_______, filed in Catherine Dahlberg v. Martti, Inc., Case File No. 18-cv-2244, pending in

the United States District Court for the District of Minnesota. I agree to comply with and

be bound by the provisions of the Protective Order. I understand that any violation of the

Protective Order may subject me to sanctions by the Court.

       I shall not divulge any documents, or copies of documents, designated

“Confidential” obtained pursuant to such Protective Order, or the contents of such

documents, to any person other than those specifically authorized by the Protective Order.

I shall not copy or use such documents except for the purposes of the Action and pursuant

to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of the Action,

I shall return to the attorney from whom I have received them, any documents in my

possession designated “Confidential,” and all copies, excerpts, summaries, notes, digests,

abstracts, and indices relating to such documents.



                                             7
      I submit myself to the jurisdiction of the United States District Court for the District

of Minnesota for the purpose of enforcing or otherwise providing relief relating to the

Protective Order.

      I declare under penalty of perjury that the foregoing is true and correct.



 Executed on _______________________               ______________________________
                   (Date)                                     (Signature)




                                             8
